SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August, 2012 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Signature of contracts for the chartering and operation of 12 drilling rigs to be constructed in Brazil Rio de Janeiro, August 3, 2012 – Petróleo Brasileiro S.A. – Petrobras today entered into agreements with Sete Brasil, Queiroz Galvão, Petroserv, Odebrecht, Odfjell and Seadrill for the chartering and operation of 12 floating drilling platforms to be constructed in Brazil with a national content of between 55 and 65%. After construction, the rigs will be chartered by Petrobras for 15 years. These 12 rigs are part of a package of 21 platforms negotiated with Sete Brasil. Of the six semi-submersible platforms to be built by Estaleiro BrasFELS in Angra dos Reis (RJ), three will be operated by Queiroz Galvão, two by Petroserv and one by Odebrecht. The other six will be of the drilling vessel type and will be built by Estaleiro Jurong Aracruz (ES). Three will be operated by Odfjell and the other three by Seadrill. Petrobras conducted a prior analysis of the shipyards in order to evaluate their capacity to meet the contractual commitments associated with the construction of the platforms, including the deadlines and minimum national content ratios. Various aspects were verified, including the suitability of the installations, evidence of commitments with suppliers of inputs and main equipment packages, environmental licensing, management of HSE (health, safety and the environment) and contractual management, as well as legal and financial aspects. The 12 units will be delivered as of 2016 and will mostly be used for drilling wells in the pre-salt areas of the Santos Basin, including the onerous assignment areas. They can operate in depths of up to 3,000 meters, with a drilling capacity of up to 10,000 meters. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August 03, 2012 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
